Name: COUNCIL REGULATION (EC) No 3683/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe
 Date Published: nan

 31 . 12. 93 Official Journal of the European Communities No L 341/67 COUNCIL REGULATION (EC) No 3683/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN UNION, Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2 ),Having regard to the Treaty establishing the EuropeanCommunity, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1994, which provides inter alia , for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone: Article 1 From 1 January to 31 December 1994, vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden . Whereas to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Article 2 This Regulation shall enter into force on 1 January 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993 . For the Council The President A. BOURGEOIS ( i ) OJ No L 389, 31 . 12 . 1992, p. 1 . ( 2 ) OJ No L 261 , 20 . 10. 1993, p. 1 . No L 341/68 Official Journal of the European Communities 31 . 12 . 93 ANNEX Allocation of Community catch quotas in Swedish waters for 1994 (tonnes) Species ICES division Community catch quotas Quotas allocated to Member States Cod III d 2 700 ( i ) (2 ) Denmark 1 970 Germany 730 Herring III d 4 700 Denmark 2 690 Germany 2 010 Salmon III d 44 000 (2 ) Denmark 39 600 (2 ) Germany x 4 400 (2 ) Sprat III d 1 000 Denmark 790 Germany 210 (') An additional 60 tonnes (Denmark : 45 tonnes; Germany: 15 tonnes ) may be taken either as flatfish by-catch in the cod fishery. (2) Numbers of individual fish